Per Curiam,
The affidavit of defence in this case was insufficient to prevent judgment. It avers that the defendant has a just and legal defence to the whole of the plaintiffs’ claim, whereas it appears that his defence goes only to a part of the claim. It admits the receipt of the goods from the plaintiffs; that he has disposed of about two thirds of the same, although at a less price than that charged by the plaintiffs ; that the goods furnished them were of a much lower grade than those of the samples from which they purchased, etc. It is plain from the affidavit that the defendants are indebted to the plaintiffs for at least a portion of their claim, and the affidavit does not say how much. It should have set forth the amount admitted to be due, in order that the plaintiffs may have judgment for that sum, if they see proper to accept it. This is a wise rule which injures no one and tends to shorten litigation.
Judgment affirmed.